Citation Nr: 1742565	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-35 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder to include bronchiolitis obliterans with organizing pneumonia (BOOP) and chronic obstructive pulmonary disease (COPD), to include due to exposure to herbicides.  


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1963 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.  
In May 2016, the Board denied service connection for the Veteran's claim.  However, pursuant to a March 2017 Joint Motion for Remand, the United States Court of Appeals for Veterans Claims (Court) issued an order vacating the prior Board decision and remanded the matter for readjudication.  

After a review of the claims file, the Board finds that further development is necessary.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required to obtain an adequate examination and opinion.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

The Veteran contends that he is entitled to service connection for respiratory disorders due to herbicide exposure.  His medical record reflects that the Veteran was diagnosed with asthmatic bronchitis and acute exacerbation in June 1986.  The physician noted a history of underlying asthma and bronchiolitis obliterans with organizing pneumonia.  

After his treatment, the Veteran continued to experience a series of respiratory problems.  In January 1992, a private physician found severe obstructive lung defect.  The airway obstruction was decreased in flow rate at peak flow and flow at 25 percent, 50 percent, and 75 percent of the flow volume curve.  There was also a mild decrease in diffusing capacity.  In March 1999, the Veteran visited a private treatment facility to address his ongoing lung problems.  There, the physician found no metastatic carcinoma.  Features of his lung were consistent with a localized organizing pneumonia and associated focal bronchiolitis obliterans.  No malignancy was identified and the bronchial margin was free of tumor.  The Veteran was diagnosed chronic bronchitis and pneumonia, with benign lymph nodes with reactive changes and anthracotic pigment.  His CT scan revealed a left mid lung lesion, measuring at 4 cm.  He was ultimately scheduled for a thoracic surgery with possible left upper lobe or left lower lob lobectomy, which he underwent later that same month.  After discharge, he was limited to light to moderate activities.  He was not to lift over 10 lbs. and was to avoid strenuous activities.  

A follow up examination in April 1999 reported that the Veteran's condition was improving.  His chest x-rays was clearing and his saturation is 98 percent.  While he still had some dysesthesias from his lobectomy site, his incisions were well healed.  The physician cleared him to start working again within 6 six weeks.  The Veteran's private treatment record dated July 2007 noted chronic obstructive pulmonary disease.  In October 2007, the physician found that the Veteran continued to suffer from chronic pulmonary disease and advised the Veteran to continue his medications.  In August 2008, the Veteran was hospitalized primarily for an acute coronary syndrome.  But upon examination, the physician issued a secondary diagnosis of chronic obstructive pulmonary disease, specifically, emphysema.  

In January 2008, the Veteran was scheduled for an Agent Orange examination with a VA treatment facility.  His chest examination demonstrated post thoracotomy changes in the left hemithorax including healed fracture deformity of the left posterolateral seventh rib associated with scarring in the left lung, which was unchanged from a prior record.  There were no signs of cardiomegaly, CHF, or infiltrate.  There was no plural effusion.  His lungs were clear to auscultation, but with rare wheezing on the right side.  In April 2012, the Veteran's CT scan of the chest revealed that the lung windows demonstrated mild centrilobular emphysema and a linear scarring was present on the right middle lob and right minor fissure.  

In June 2015, the Board remanded the matter to obtain medical records at the Social Security Administration pertaining to the Veteran's lung condition.  After requesting those records, VA received negative response from the Social Security Administration in August 2015, stating that the medical records have been destroyed.  After finding no nexus relationship between the Veteran's lung disorders and exposure to herbicide, the Board denied his claim in a May 2016 decision.  However, in March 2017, a Joint Motion for Remand was filed, asserting that the Board failed to provide the Veteran with a VA examination and failed to make efforts in obtaining VA treatment records.  While the Board acknowledges the Veteran's extensive medical history of a lung disorder, the Board is unable to adjudicate the claim since a medical nexus opinion has not been obtained.  Thus, an examination is necessary.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Schedule the Veteran for an examination in order to determine the nature and etiology of any diagnosed respiratory disorder, especially COPD and BOOP.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  

The examiner is asked to accomplish the following: 

(a)  The examiner must determine what respiratory diagnosis the Veteran has.  (If illnesses were not diagnosed, the examiner must reconcile this finding with the previous diagnosis of record).  

(b)  For any diagnosed respiratory disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in or is related to the Veteran's military service.  The examiner must specifically address the Veteran's competent and credible lay statements describing respiratory symptoms since his military service, as well as prior medical diagnoses.  

(c)  For any diagnosis respiratory disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disorder is aggravated by the Veteran's military service.  

(d)  For any diagnosis respiratory disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the respiratory disorder is related to the Veteran's exposure to herbicides.  

A rationale for all opinions offered should be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




